Motion for leave to appeal from an order of the Appellate Term, entered November 18, 1975, which affirmed an order entered in the Civil Court, New York County, granting petitioner-landlord’s motion to strike the jury demand, dismissed. After the entry of the order, the parties went to trial and a judgment was entered on December 18, 1975. After a final judgment is entered, an appeal from the final judgment is the only method for reviewing an intermediate order. The right to a separate appeal from the intermediate order does not survive the entry of the final judgment. (See Dayon v Downe Communications, 42 AD2d 889.) Concur—Stevens, P. J., Kupferman, Murphy, Silverman and Lane, JJ.